Citation Nr: 1600592	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-22 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for hepatitis C (HCV).

2.  Entitlement to an initial compensable evaluation for left foot hallux valgus.

3.  Entitlement to an initial compensable evaluation for right foot hallux valgus.

4.  Entitlement to an initial evaluation higher than 10 percent for left (minor) upper extremity (LUE) cubital tunnel syndrome.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 2009. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that-in pertinent part, granted service connection for HCV, bilateral hallux valgus, LUE cubital tunnel syndrome, and assigned initial ratings, effective the day following discharge from service in October 2009.  In a May 2010 rating decision, a decision review officer (DRO) granted an initial 10-percent rating for the left cubital tunnel syndrome, effective the date of service connection.  In a June 2015 rating decision, a DRO at the St. Paul RO granted an initial 10-percent rating for the HCV, also effective the date of service connection.  The TDIU issue an element of the initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The RO in St. Paul exercises current jurisdiction of the claims file.

In May 2013, the Veteran testified at a Board hearing before another Veterans Law Judge (VLJ) via video conference.  A transcript of the hearing testimony is in the claims file.  An October 2015 Board letter informed the Veteran and his representative that the VLJ who presided at his hearing was no longer employed at the Board and offered him the option of another hearing before a different VLJ.  See 38 C.F.R. § 20.707 (2015).  There is no indication that the Veteran did not receive the letter, nor is there any record of a response from the Veteran or his representative.  Hence, he is deemed to have waived his right to another hearing before the VLJ who will decide his appeal.

In October 2013, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The issues of entitlement to a TDIU and extraschedular ratings are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's HCV manifests with intermittent fatigue.

2.  The Veteran's bilateral hallux vagus manifests with pain on standing while shod.  There has been no surgical resection of either foot.

3.  The LUE cubital syndrome manifest with mild incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The requirements for an initial evaluation higher than 10 percent for HCV are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.114, Diagnostic Code (DC) 7354 (2015).

2.  The requirements for an initial compensable evaluation for right foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.71a, DC 5280 (2015).

3.  The requirements for an initial compensable evaluation for left foot hallux valgus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.71a, DC 5280.

4.  The requirements for an initial evaluation higher than 10 percent for LUE cubital tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.124a, DC 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA treatment records are in the claims file, to include the records related to his claim for disability benefits administered by the Social Security Administration (SSA).  Further, the Board remanded the case for current examinations.  Following issuance of the Supplemental Statement of the Case (SSOC), the Veteran's representative requested an extension for a response, as the Veteran had a scheduled medical appointment and may have additional records to submit.  A later email from the representative advised that there would not be any additional records.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the May 2013 hearing, the presiding VLJ identified the issues before the Board, asked questions of the Veteran that ensured his testimony addressed the relevant evidence needed to prove his claim; and, suggested specific evidence he might seek that would support and prove his claim.  Further, based on the Veteran's testimony, he remanded the case for current examinations.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the applicable regulatory requirements, as interpreted by the Court in Bryant, were met.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

 If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

HCV

HCV is rated unde DC 7354.  See 38 C.F.R. § 4.114.  Under these criteria, a rating of 10 percent is warranted when there is serologic evidence of HCV infection and the following signs and symptoms due to the hepatitis infection: intermittent fatigue, malaise, and anorexia or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12 month period.  A 20-percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication; or for incapacitating episodes (with symptoms described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40-percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or for incapacitating episodes (with symptoms described above) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60-percent rating is warranted when symptoms include daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100-percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  Id.

Discussion
 
The August 2009 report of examination conducted for VA prior to the Veteran's separation from service reports that the Veteran was diagnosed as HCV positive in 2001.  At the time of the examination, the Veteran reported that he was not under any active treatment.  The examiner noted the absence of any reported history of jaundice or other gastrointestinal symptoms.  Physical examination of the abdomen revealed the liver and spleen to be normal.  Based on the Veteran's reported history and the objective findings on clinical examination, to include laboratory test results, the examiner diagnosed HCV without significant occupational impairment or impact on activities of daily living.

Another VA examination was provided in October 2011.  The examiner noted that the Veteran's private physician had noted elevated liver enzymes were revealed by a routine screening in 2001; and, a specific test for HCV was positive.  The Veteran declined interferon therapy and opted for watchful waiting.  He denied ever undergoing a liver biopsy or a history of jaundice.  The examiner noted that the only symptoms the Veteran endorsed were intermittent mild nausea and intermittent right upper quadrant abdominal pain.  The examiner noted that continuous medication had not been required for control; there had not been any incapacitating episodes over the prior 12 months; and, there was no evidence of signs or symptoms attributable to cirrhosis of the liver.  Clinical examination revealed no positive findings, and the examiner opined that the Veteran's HCV did not result in any occupational impairment or impact on his activities of daily living.

Private records dated from 2009 to 2012, obtained from the SSA, reflects that the Veteran consistently denied any unusual GI symptoms, and that physical examination was normal.  Records dated in 2012 note that liver function tests were essentially normal, and abdominal examination was normal.

At his hearing the Veteran testified that he had pain below the right rib cage.  He also reported that he was occasionally so tired that several times per week he could not get out of bed.

The June 2015 VA examination report reflects findings that were essentially the same as at the October 2011 examination.  The sole symptom noted by the examiner was intermittent fatigue without the necessity for continuous medication for control.  The examiner also noted that there had not been any incapacitating episodes over the prior 12 months.  The examiner also opined that the HCV did not cause any occupational impairment.

As reflected in the medical evidence set forth above, the Veteran's HCV has not been manifested by any of the symptoms that would meet or approximate the criteria for a rating higher than 10 percent.  See 38 C.F.R. § 4.114, DC 7354.  The Veteran is competent to report his symptoms, but his testimony and other reported statements do not show that he is experiencing daily fatigue or malaise.  There have been no reports of anorexia.  Thus, there is no basis for a schedular rating in excess of 10 percent.

The evidence of record shows that the Veteran has not asserted any symptoms that are not included in the rating criteria for HCV.  Hence, DC 7354 describes and contemplates the Veteran's disability.  As such, it does not present with an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).


Hallux Valgus

The maximum allowable schedular rating for this disability is 10 percent.  That rating is provided if there has been an operation with resection of the metatarsal head, or there are symptoms severe enough to equal amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280.



Discussion

There is no record of any surgical procedure for the hallux valgus of either foot, and the Veteran has not reported such. 

At the October 2009 examination, the Veteran reported numbness and tingling of each foot.  Physical examination, however, revealed a normal gait and no joint tenderness or swelling.  There was a bunion on each foot, but no other abnormal findings.  

The November 2011 examination report reflects that the Veteran had not undergone any surgery for the hallux valgus.  The examiner noted that the Veteran's symptoms were mild in each foot; and, that there were no severe symptoms with function equivalent to amputation of the great toes, either right or left.  The examiner noted further that the hallux valgus was actually mild and a static condition bilaterally.  Further, the Veteran had full range of motion of all toes of both feet.  

At the hearing the Veteran reported that his feet were very painful.

At the June 2015 examination, the Veteran reported some pain at the area of the first metatarsophalangeal of each foot that extended to the great toe, left greater than right, when he wore shoes.  The pain was exacerbated on walking and prolonged standing.  The Veteran denied flare-ups or any surgical procedure.  The examiner noted that there was no pain on examination and assessed the condition as of mild severity.  The examiner also opined that there was no occupational impact due to the bilateral hallux valgus.

The evidence of record shows that the Veteran's bilateral hallux valgus has not been manifested by the need for surgical resection of the metatarsal head or with symptoms equal to amputation of the great toe.  Hence, the disability does not meet the schedular criteria for a compensable rating.  38 C.F.R. § 4.71a, DC 5280.

VA policy is to recognize painful motion with joint or particular pathology as productive of disability, and actually painful, unstable, or malaligned joint due to healed injury as entitled to at least the minimum schedular rating.  38 C.F.R. § 4.59 (2015).  The evidence of such pain can be provided by the Veteran.  See Petitti v. McDonald, 27 Vet. App. 415 (2015).  While the Veteran has reported pain, this has not been reproduced on examinations.  It would be expected to be shown on examinations given the Veteran's reports that it is constant and severe; hence his reports do not seem credible and the evidence is against the grant of compensable ratings for hallux valgus of either foot.


LUE Cubital Tunnel Syndrome

Cubital tunnel syndrome is an entrapment of the ulnar nerve in the cubital tunnel.  The cubital tunnel is formed by the epicondyle and olecranon bones.  Cutts S. Cubital Tunnel Syndrome. Postgraduate Medical Journal. 2007;83(975).  These bones meet at the elbow.  Miller-Keane Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health, Seventh Edition (2003).

Ulnar nerve pathology is rated under the DCs for each nerve affected.  See 38 C.F.R. § 4.124a.  Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id., Note preceding DC 8510.

A rating of 50 percent is awarded for complete paralysis of the ulnar nerve in the minor extremity (with "griffin claw" deformity due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers; cannot spread the fingers or reverse; cannot adduct the thumb; flexion of wrist weakened).  Id.

The examination reports reflect that the Veteran is right handed; hence, his LUE is his minor extremity.  The Veteran's disability is currently rated under the criteria for evaluating disability of the ulnar nerve.  Those provide for a rating of 10 percent for mild incomplete paralysis in either extremity.  A rating of 20 percent is awarded for moderate incomplete paralysis of the minor extremity; and, 30 percent for severe incomplete paralysis of the minor extremity.  DC 8516.  

Discussion

The October 2009 VA examination report reflects that the Veteran reported intermittent numbness and tingling of the LUE.  The objective findings of clinical examination, however, were diagnosed as due to cervical spine radiculopathy, except for a positive Tinel's sign.  At the November 2011 VA examination, the Veteran reported moderate intermittent pain at the left elbow, especially medially with intermittent tingling of the left 4th and 5th fingers.  He reported further that he wore a left tennis elbow-type support at night, which helped.  The pain was dull and at the medial left elbow.  

Physical examination revealed the left ulnar nerve as tender to compression in the cubital canal, as well as presenting a positive Tinel sign at the left 4th and 5th fingers.  The examiner assessed it as of mild severity, and sensory only.   Otherwise, muscle strength and reflexes were normal.  The examiner opined that the disorder had no occupational impact, except that repetitive pushing and pulling would likely cause left elbow pain working certain occupations.

Private records obtained from the SSA note that the Veteran was offered surgery but he declined, which the Veteran confirmed at the hearing.  A January 2011 examination report reflects that the Veteran reported that when he carried something heavy, such as a hardbound book, it caused pain.  The examiner, however, noted that he observed the Veteran during the interview and also when changing positions, the Veteran used the left arm and reached for a book and transferred it from one place to another, he did not have any pain at all.  

The examiner opined that, once in a while, the Veteran might have a feeling of something when he carried something heavy.  The examiner hooked his thumb with the Veteran's thumb and pulled, and it did not produce any discomfort, and it was strong.  The examiner noted an EMG that was positive for Tinel's, but did not observe any functional impairment the day of the examination.  

The Veteran had a good grip in both hands and good pinching power of the fingers in each hand, as he could pull hard, and could elevate and depress the extended upper extremities strongly against resistance.

At the hearing the Veteran reported that he took medication for the left elbow disability.  He reported pain ranging from above the elbow to the middle, ring, and baby fingers.  He reported that it had been getting worse.

The June 2015 nerve examination report reflects that the Veteran essentially reported the same symptoms as he did at the prior examinations and in his hearing testimony, which was numbness and tingling of the 4th and 5th digits of the left hand.  Physical examination revealed normal 5/5 muscle strength throughout the upper extremities, there was no muscle atrophy, and sensation was normal throughout.  Deep tendon reflexes were 1+ throughout.  There was no swelling of the left elbow or wrist.  The examiner assessed the severity of the incomplete paralysis of the ulnar nerve as mild.  He also noted that the Veteran's symptoms were not so severe as to equal loss of use of the extremity.

At the hearing, the Veteran opined that his LUE cubical tunnel syndrome was of moderately severe severity.  The Board acknowledges the Veteran's competency to express that opinion.  See 38 C.F.R. § 3.159(a)(2).

The preponderance of the evidence shows that the Veteran has mild incomplete paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, DC 8516.  Examination has shown no weakness or loss of associated motion.  The Board finds that a higher, 20-percent, rating was not met or approximated, as the objective findings on clinical examination revealed the Veteran to have good muscle strength and range of motion of the fingers of the left hand.  See id.

As noted in the Introduction, the assigned 10-percent rating was effective in October 2009, the earliest date allowed.  See 38 C.F.R. § 3.400.  Further, as reflected in the medical evidence set forth above, the Veteran's LUE cubical tunnel syndrome has not manifested by the symptoms that would meet or approximate the criteria for a rating higher than 10 percent.  See 38 C.F.R. § 4.124a, DC 8516.  Thus, the Board finds no factual basis for a staged rating for any part of the initial rating period on appeal.


ORDER

Entitlement to an initial evaluation higher than 10 percent for HCV is denied.

Entitlement to an initial compensable evaluation for left foot hallux valgus is denied.

Entitlement to an initial compensable evaluation for right foot hallux valgus is denied.

Entitlement to an initial evaluation higher than 10 percent for LUE (minor) cubital tunnel syndrome is denied.


REMAND

A decision on the Veteran's entitlement to a TDIU requires that the occupational impairment of all of his disabilities be assessed.  Only three of his disabilities were before the Board in the above decision.  Further, the Veteran underwent a second cervical spine surgery in October 2010.  A VA examination has not been conducted since the surgery.  Thus, a current examination is in order.

The question of entitlement to extraschedular ratings is intertwined with the TDIU issue.  Brambley v. Principi, 17 Vet App 20 (2003)

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit a formal application for TDIU.

2.  Arrange for an examination to obtain an opinion as to whether the service connected disabilities prevent the Veteran from performing employment for which his education and experience otherwise qualify him.  

The examiner should provide reasons for the opinion.  If the needed opinion cannot be provided, the examiner should explain whether the inability is due to the limits of medical knowledge in general, the limits of the examiner's medical knowledge; or there is additional evidence that would permit the opinion to be provided.

3.  Consider whether the disabilities on appeal warrant referral to the Director of VA's Compensation and Pension Service or Under Secretary for Benefits, for adjudication of entitlement to extraschedular ratings individually or based on the combined effects of the service connected disabilities.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, if otherwise in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


